ORDER
The appellants have filed a petition for rehearing, contending that this court erred in applying the substantive law of Indiana in this Federal Tort Claims Act appeal and that it misapprehended the record in reaching the conclusion that the findings of fact of the district court are not clearly erroneous. The act of negligence relied upon by the appellants at the trial and in argument before this court was the failure of flight controllers in Indiana to advise the pilot of the existence of a weather advisory on the basis of which he might have made a decision not to take off. Since this was the only act of negligence relied on and it occurred in Indiana this court concludes that it properly required the district court to apply the substantive law of Indiana to the facts of this case.
The court further concludes, upon reexamination of the record, that it did not misapprehend the record in reaching the decision to affirm the judgment of the district court.
The petition for rehearing is denied.